PER CURIAM.
The judgments in these cases are.correct and must be affirmed. The decision of the court was in short form, under section 1022 of the Code' of Civil Procedure, and no exceptions *238were filed to such decision. This deprives this court of the power to review any questions of law or of fact. National Protective Ass’n v. Cumming, 53 App. Div. 227, 65 N. Y. Supp. 946; Reiners v. Niederstein, 55 App. Div. 80, 67 N. Y. Supp. 41.
But assuming that the defendants had filed exceptions to the de-r cisión of the court below, an examination of the evidence does not disclose any defense to the plaintiff’s cause of action. By no reasonable construction of the clause in question in the lease can it be held that the $300 cash which was' set up as a counterclaim, and notes sued on, were deposited as security for the payment of rent. The contract between the parties was an entire one, and the defendants were required therein to perform “all the covenants and agreements” upon their part. This they failed to do. They defaulted in payment of the rent due May 1, 1900, thereby depriving themselves of the enjoyment of the premises and violating the terms of the contract. None of the authorities cited by the defendants’ attorney apply to the facts in this case. They have reference to cases where money has been deposited as security for rent, and not to a case, as here, where rent is paid in advance.
Judgments affirmed, with costs of one appeal and disbursements in each case.